                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,
                                                           Hon. Robert J. Jonker
v.
                                                           Case No. 1:18-cr-00219
DENNIS KEITH WARDLAW, JR.,

      Defendant.
________________________________/
                                      ORDER


      This matter is before the Court on the government’s motion for pretrial

detention. The government sought defendant Dennis Keith Wardlaw’s detention on

the basis of that he poses a danger to the community, 18 U.S.C. § 1342(f)(1), and that

he poses a significant risk of flight, 18 U.S.C. § 3142(f)(2)(A). The Court conducted

an evidentiary hearing on October 17, 2018, at which defendant was represented by

counsel.

      Having considered the evidence presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that the government has proven by clear and

convincing evidence that defendant poses a danger to the community. The Court

finds, as explained on the record, that there is no condition or combination of

conditions that will ensure the safety of the community.
      Accordingly, IT IS ORDERED that defendant is committed to the custody of

the Attorney General pending trial.

      DONE AND ORDERED on October 18, 2018.




                                           /s/ Phillip J. Green
                                          PHILLIP J. GREEN
                                          United States Magistrate Judge




                                      2
